                 UNITED STATES DISTRICT COURT
                CENTRAL DISTRICT OF CALIFORNIA

BRIAN WHITAKER                      CASE NO.
                                    2:19−cv−03144−DSF−JEM
            Plaintiff(s),
     v.                              Order to Show Cause re
METRO FUSION, INC., et al.           Dismissal for Lack of
                                     Prosecution
          Defendant(s).




     Default has been entered by the Clerk as to the remaining defendants. No
  motion for default judgment has been filed. Plaintiff is ordered to file a
  motion for default judgment on or before January 27, 2020. Failure to file a
  default judgment motion by that date may result in sanctions, including
  dismissal for failure to prosecute.

    IT IS SO ORDERED.

Date: December 27, 2019                  /s/ Dale S. Fischer
                                        Dale S. Fischer
                                        United States District Judge
